DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-6 and 9-15 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
With regards to claim 1, the prior art of record fails to teach and/or suggest a method for inspecting pipe, comprising, in combination with the other recited steps, receiving echoes via at least three sensors of a plurality of sensors, based on the plurality of ultrasound pulses, wherein a first sensor of the at least three sensors is configured in a first transmitter/sensor system of a first removable inline inspection system, the first sensor performing a first pulse echo sensing technique and wherein a second sensor of the at least three sensors is configured in a second transmitter/sensor system of a second removable inline inspection system, the second sensor performing a second pulse echo sensing technique different from the first pulse echo sensing technique.
With regards to claim 11, the prior art of record fails to teach and/or suggest a system for inspecting pipe, comprising, in combination with the other recited elements, at least one removable inline inspection systems, including, a transmitter/sensor system including a plurality of sensors; and a processor configured to cause the transmitter/sensor system to: receive echo data via at least three sensors of the plurality of sensors, based on the ultrasound pulse, wherein a first sensor of the at least three sensors is configured in a first transmitter/sensor system of a first removable inline inspection system, the first sensor performing a first pulse echo sensing technique and wherein a second sensor of the at least three sensors is configured in a second transmitter/sensor system of a second removable inline inspection system, the second sensor performing a second pulse echo sensing technique different from the first pulse echo sensing technique. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSE M MILLER whose telephone number is (571)272-2199.  The examiner can normally be reached on M-F 7 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RMM/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855